Exhibit 10.31

OPEN TEXT CORPORATION

DIRECTORS’ DEFERRED SHARE UNIT PLAN

Effective February 2, 2010



--------------------------------------------------------------------------------

Section 1 Interpretation

 

1.1 Purpose

The purposes of the Plan are:

 

  (a) to promote a greater alignment of long-term interests between directors of
the Corporation and the shareholders of the Corporation; and

 

  (b) to provide a compensation system for directors that, together with the
other director compensation mechanisms of the Corporation, is reflective of the
responsibility, commitment and risk accompanying Board membership and the
performance of the duties required of the various committees of the Board.

 

1.2 Definitions

As used in the Plan, the following terms have the following meanings:

 

  (a) “Account” means the account maintained by the Corporation in its books for
each Eligible Director to record the DSUs credited to such Eligible Director
under the Plan;

 

  (b) “Affiliate” means an affiliate of the Corporation, as applicable, as the
term “affiliate” is defined in paragraph 8 of the Canada Revenue Agency’s
interpretation bulletin IT-337R4, Retiring Allowances;

 

  (c) “Annual Remuneration” means all amounts payable to an Eligible Director by
the Corporation in respect of the services provided by the Eligible Director to
the Corporation in connection with such Eligible Director’s service on the Board
in a fiscal year, including without limitation (i) the annual base retainer fee
for serving as a director, (ii) the annual retainer fee for serving as a member
of a Board committee; and (iii) the annual retainer fee for chairing a Board
committee which amounts shall, unless otherwise determined by the Board or the
Committee, be payable Quarterly in arrears; provided that “Annual Remuneration”
shall not include any amounts received by an Eligible Director as a
reimbursement for expenses incurred in attending meetings or any DSUs awarded
under Section 2.3.2;

 

  (d) “Applicable Law” means any applicable provision of law, domestic or
foreign, including, without limitation, applicable securities legislation,
together with all regulations, rules, policy statements, rulings, notices,
orders or other instruments promulgated thereunder and Stock Exchange Rules;

 

  (e) “Beneficiary” means an individual who, on the date of an Eligible
Director’s death, is the person who has been designated in accordance with
Section 4.7 and the laws applying to the Plan, or where no such individual has
been validly designated by the Eligible Director, or where the individual does
not survive the Eligible Director, the Eligible Director’s legal representative;

 

- 2 -



--------------------------------------------------------------------------------

  (f) “Board” means those individuals who serve from time to time as the
directors of the Corporation;

 

  (g) “Broker” means, with respect to an Eligible Director, a broker independent
from the Corporation under Stock Exchange Rules, who has been designated by the
Eligible Director in accordance with rules established by the Committee and who
is a member of the Toronto Stock Exchange, NASDAQ, or any such other stock
exchange as may be determined by the Committee from time to time.

 

  (h) “Code” means the United States Internal Revenue Code of 1986, as amended;

 

  (i) “Committee” means the Corporate Governance and Nominating Committee of the
Board, or such other persons designated by the Board;

 

  (j) “Common Share” means a common share of the Corporation and includes any
shares of the Corporation into which such shares may be converted, reclassified,
subdivided, consolidated, exchanged or otherwise changed, whether pursuant to a
reorganization, amalgamation, merger, arrangement or other form of
reorganization;

 

  (k) “Conversion Date” means the date used to determine the Fair Market Value
of a Deferred Share Unit for purposes of determining the number of Deferred
Share Units to be credited to an Eligible Director under Section 2.3.1, which
date shall, subject to variation as determined by the Board or Committee taking
into account the trading blackout period applicable to the Corporation’s
directors as specified in the Corporation’s insider trading policy, be the
second trading day on the Toronto Stock Exchange following the announcement and
release of the Corporation’s financial results for each Quarter and, in any
event, shall not be earlier than the first business day of the year in respect
of which the Deferred Share Units are being provided;

 

  (l) “Corporation” means Open Text Corporation and includes any successor
corporation thereof, and any reference in the Plan to action by the Corporation
means action by or under the authority of the Board or the Committee;

 

  (m) “Deferred Share Unit” or “DSU” means a unit credited by the Corporation to
an Eligible Director by way of a bookkeeping entry in the books of the
Corporation, as determined by the Board, pursuant to the Plan, the value of
which at any particular date shall be the Fair Market Value at that date;

 

  (n) “DSU Award Agreement” means the written agreement evidencing an award of
Deferred Share Units under Section 2.3.2 in the form of Schedule B hereto;

 

  (o) “Election Notice” means the written election under Section 2.2 to receive
Deferred Share Units in the form of Schedule A hereto;

 

- 3 -



--------------------------------------------------------------------------------

  (p) “Eligible Director” means all directors of the Corporation who are not
employees of the Corporation or any Affiliate, and including any non-executive
Chair of the Board;

 

  (q) “Entitlement Date” has the meaning ascribed thereto in Section 3.1 or
Section 3.2, as applicable;

 

  (r) “Fair Market Value” means, with respect to any particular date, the simple
average closing price of the Common Shares as traded on the stock exchange on
which the highest aggregate volume of Common Shares have traded on each of the
five trading days immediately preceding the particular date. In the event that
the Common Shares are not listed and posted for trading on any stock exchange,
the Fair Market Value shall be the fair market value of the Common Shares as
determined by the Corporation in its sole discretion, acting reasonably and in
good faith;

 

  (s) “Plan” means this Open Text Corporation Directors’ Deferred Share Unit
Plan, as amended from time to time;

 

  (t) “Quarter” means a fiscal quarter of the Corporation, which, until changed
by the Corporation, shall be the three month period ending
September 30, December 31, March 31 or June 30 in any year and “Quarterly” means
each “Quarter”;

 

  (u) “Stock Exchange Rules” means the applicable rules of any stock exchange
upon which shares of the Corporation are listed.

 

  (v) “Take-over Bid” means a take-over bid, as defined in the Securities Act
(Ontario), which is a “formal bid” as defined in such Act, and which is made for
all of the issued and outstanding Common Shares and may exclude (i) those Common
Shares in the capital of the Corporation which are then owned by the offeror
under such Take-over Bid, and/or (ii) those Common Shares which the offeror
under such Take-over Bid then otherwise has, directly or indirectly, the right
to acquire.

 

  (w) “Termination Date” means the date of a separation from service or loss of
office or employment of the Eligible Director, including (i) the voluntary
resignation or retirement of an Eligible Director from the Board; (ii) the death
of an Eligible Director; or (iii) the removal of an Eligible Director from the
Board whether by shareholder resolution or failure to achieve re-election;
provided that the Eligible Director is not then an employee of the Corporation
or an employee or director of an Affiliate;

 

  (x) “U.S. Taxpayer” means an Eligible Director who is a citizen or permanent
resident of the United States for purposes of the Code or an Eligible Director
for whom the compensation subject to deferral under this Plan would otherwise be
subject to income tax under the Code.

 

- 4 -



--------------------------------------------------------------------------------

1.3 Effective Date

The Plan shall be effective as of February 2, 2010.

 

1.4 Eligibility

If an Eligible Director should become an officer or employee of the Corporation
while remaining as a director, his eligibility for the Plan shall be suspended
effective the date of the commencement of his employment and shall resume upon
termination of such employment provided he continues as a director of the
Corporation. During the period of such ineligibility, such individual shall not
be entitled to receive or be credited with any Deferred Share Units under the
Plan, other than dividend allocations under Section 2.4.

 

1.5 Construction

In this Plan, all references to the masculine include the feminine; references
to the singular shall include the plural and vice versa, as the context shall
require. If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof. Headings
wherever used herein are for reference purposes only and do not limit or extend
the meaning of the provisions contained herein. References to “Section” or
“Sections” mean a section or sections contained in the Plan unless expressly
stated otherwise. All amounts referred to in this Plan are stated in Canadian
dollars unless otherwise indicated.

 

1.6 Administration

The Committee shall, in its sole and absolute discretion: (i) interpret and
administer the Plan; (ii) establish, amend and rescind any rules and regulations
relating to the Plan; (iii) have the power to delegate, on such terms as the
Committee deems appropriate, any or all of its powers hereunder to any officer
of the Corporation, including without limitation the Chief Financial Officer or
Secretary of the Corporation; and (iv) make any other determinations that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems,
in its sole and absolute discretion, necessary or desirable. Any decision of the
Committee with respect to the administration and interpretation of the Plan
shall be conclusive and binding on the Eligible Director and any other person
claiming an entitlement or benefit through the Eligible Director. All expenses
of administration of the Plan shall be borne by the Corporation as determined by
the Committee.

 

1.7 Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

 

- 5 -



--------------------------------------------------------------------------------

Section 2 Election Under the Plan

 

2.1 Payment of Annual Remuneration

Subject to Section 2.2 and such rules, regulations, approvals and conditions as
the Committee may impose, an Eligible Director may elect to receive his Annual
Remuneration in the form of Deferred Share Units or cash or any combination
thereof.

 

2.2 Election Process

 

  (a) A person who is an Eligible Director on the effective date of the Plan may
elect a form or forms of payment of Annual Remuneration payable for services
provided after such effective date of the Plan by completing and delivering to
the Secretary of the Corporation an initial Election Notice by no later than 30
days after the effective date of the Plan, which shall apply to the Eligible
Director’s Annual Remuneration payable for services provided after the effective
date of such election, subject to the provisions of Section 2.2(c).

 

  (b) An individual who becomes an Eligible Director during a year may elect the
form or forms of payment of Annual Remuneration earned in Quarters that commence
after the date the election is made by completing and delivering to the
Secretary of the Corporation an Election Notice. An Election Notice shall not be
effective to require that Annual Remuneration earned in the year in which the
individual becomes an Eligible Director be provided in the form of Deferred
Share Units if (i) such Election Notice is not completed and delivered to the
Secretary of the Corporation within 30 days after the individual becomes an
Eligible Director; or (ii) the individual previously participated in this Plan
or any other plan that is required to be aggregated with this Plan for purposes
of Section 409A of the Code.

 

  (c) An Eligible Director who has made an election under Section 2.2(a) or
2.2(b), or who has never made any such election may elect the form or forms of
payment of his Annual Remuneration for a subsequent fiscal year by completing
and delivering to the Secretary of the Corporation a new Election Notice on or
before December 31 immediately preceding the first day of such subsequent fiscal
year.

 

  (d)

The Committee may prescribe election forms for use by Eligible Directors who are
residents of a jurisdiction other than Canada that differ from the election
forms it prescribes for use by Canadian resident Eligible Directors where the
Committee determines it is necessary or desirable to do so to obtain comparable
treatment for the Plan, the Eligible Directors or the Corporation under the laws
or regulatory policies of such other jurisdiction as is provided under the laws
and regulatory policies of Canada and its Provinces, provided that no election
form prescribed for use by a non-resident of Canada shall contain terms that
would cause the Plan to cease to meet the requirements of paragraph 6801(d) of
the

 

- 6 -



--------------------------------------------------------------------------------

  regulations under the Income Tax Act (Canada) and any successor to such
provisions.

 

  (e) For greater certainty, if the Corporation establishes a policy for members
of the Board with respect to the acquisition and / or holding of Common Shares
and / or DSUs, each Director shall ensure that any election he or she makes
under this Section 2.2 complies with such policy.

 

2.3 Deferred Share Units

2.3.1    Deferred Share Units elected by an Eligible Director pursuant to
Section 2.2 shall be credited to the Eligible Director’s Account as of the
applicable Conversion Date. The number of Deferred Share Units (including
fractional Deferred Share Units) to be credited to an Eligible Director’s
Account as of a particular Conversion Date pursuant to this Section 2.3.1 shall
be determined by dividing the portion of that Eligible Director’s Annual
Remuneration for the applicable period to be satisfied by Deferred Share Units
by the Fair Market Value on the particular Conversion Date.

2.3.2    In addition to Deferred Share Units granted pursuant to Section 2.3.1,
the Board may award such number of Deferred Share Units to an Eligible Director
as the Board deems advisable to provide the Eligible Director with appropriate
equity-based compensation for the services he or she renders to the Corporation.
The Board shall determine the date on which such Deferred Share Units may be
granted and the date as of which such Deferred Share Units shall be credited to
a Participant’s Deferred Share Unit Account, together with any terms or
conditions with respect to the vesting of such Deferred Share Units. The
Corporation and an Eligible Director who receives an award of Deferred Share
Units pursuant to this Section 2.3.2 shall enter into a DSU Award Agreement to
evidence the award and the terms, including terms with respect to vesting,
applicable thereto. In the case of an Eligible Director who is a U.S. Taxpayer,
where the Eligible Director is provided an election of determining the form of
the equity based compensation that may be granted by the Board in its
discretion, such election shall be made prior to the date on which the Board
provides the Eligible Director with a legally binding right to the award (i.e.,
the date of grant of the award).

2.3.3    Deferred Share Units credited to an Eligible Director’s Account under
Section 2.3.1, together with any additional Deferred Share Units granted in
respect thereof under Section 2.4, will be fully vested upon being credited to
an Eligible Director’s Account and the Eligible Director’s entitlement to
payment of such Deferred Share Units at his Termination Date shall not
thereafter be subject to satisfaction of any requirements as to any minimum
period of membership on the Board.

2.3.4    Deferred Share Units credited to an Eligible Director’s Account under
Section 2.3.2, together with any additional Deferred Share Units granted in
respect thereof under Section 2.4, will vest in accordance with such terms and
conditions as may be determined by the Board and set out in the DSU Award
Agreement, provided that, in the case of an Eligible Director who is a U.S.
Taxpayer and who has made an election as to the form of the equity based
compensation that may be granted by the Board in its discretion, in accordance
with Section 2.3.2, the Board

 

- 7 -



--------------------------------------------------------------------------------

shall specify a vesting date that is no earlier than twelve months from the date
such Deferred Share Units are granted, whereby the Eligible Director is required
to continue to provide services during the twelve months following the date of
grant.

 

2.4 Dividends

On any payment date for dividends paid on Common Shares, an Eligible Director
shall be credited with dividend equivalents in respect of Deferred Share Units
credited to the Eligible Director’s Account as of the record date for payment of
dividends. Such dividend equivalents shall be converted into additional Deferred
Share Units (including fractional Deferred Share Units) based on the Fair Market
Value as of the date on which the dividends on the Common Shares are paid.

 

2.5 Eligible Director’s Account

An Eligible Director’s Account shall record at all times the number of Deferred
Share Units standing to the credit of the Eligible Director. Upon payment or
delivery of Common Shares in satisfaction of Deferred Share Units credited to an
Eligible Director in the manner described herein, such Deferred Share Units
shall be cancelled. A written confirmation of the balance in each Eligible
Director’s Account shall be provided by the Corporation to the Eligible Director
at least annually.

 

2.6 Adjustments and Reorganizations

Notwithstanding any other provision of the Plan, in the event of any change in
the Common Shares by reason of any stock dividend, split, recapitalization,
reclassification, amalgamation, arrangement, merger, consolidation, combination
or exchange of Common Shares or distribution of rights to holders of Common
Shares or any other form of corporate reorganization whatsoever, an equitable
adjustment shall be made to any Deferred Share Units then outstanding. Such
adjustment shall be made by the Committee, subject to Applicable Law, shall be
conclusive and binding for all purposes of the Plan.

 

2.7 Take-over Bids

If a Take-over Bid is made, then, notwithstanding Section 2.3.2 and the terms of
any DSU Award Agreement, but subject to the other provisions of the Plan, the
following shall apply:

 

  (a) Unless otherwise determined by the Board any Deferred Share Units which
are outstanding at the time that such Take-over Bid is made and which have not
already vested in accordance with the provisions of the Plan other than this
Section 2.7 shall, subject to Section 2.7(b) and Section 2.3.4, become
conditionally vested.

 

  (b) The vesting of Deferred Share Units under this Section 2.7 shall be
conditional upon the completion of the Take-over Bid on or before the expiry of
the Take-over Bid.

 

- 8 -



--------------------------------------------------------------------------------

  (c) If, upon the expiry of the Take-over Bid, the Take-over Bid is not
completed then, as of and from the expiry of the Take-over Bid, the conditional
vesting of any Deferred Share Units pursuant to this Section 2.7 shall lapse and
such Deferred Share Units shall remain eligible to vest in accordance with the
Plan and any DSU Award Agreement governing the award of such Deferred Share
Units. For greater certainty, Deferred Share Units that would have vested in any
event during the period between the time a Take-over Bid is made and the expiry
of the Take-over Bid regardless of this Section 2.7, shall vest as of the
applicable date of vesting determined pursuant to the provisions of the Plan
other than this Section 2.7 and any applicable DSU Award Agreement irrespective
of whether the Take-over Bid is completed.

 

Section 3 Redemptions

 

3.1 Redemption of Deferred Share Units

Subject to Section 3.5 , an Eligible Director’s Entitlement Date shall be the
date that is six months after his Termination Date and all vested Deferred Share
Units credited to such Eligible Director’s Account on such date shall be
redeemed in return for a cash payment or Common Shares bought on the open market
in accordance with Section 3.3 during the period that commences on such
Entitlement Date and ends on December 31 of the calendar year that includes such
Entitlement Date.

 

3.2 Settlement of Deferred Share Units

An Eligible Director, or the Beneficiary of an Eligible Director, as the case
may be who redeems vested Deferred Share Units hereunder shall be entitled to
receive:

 

  (a) Common Shares purchased by the Broker for the account of the Eligible
Director or his or her Beneficiary, as applicable, in accordance with
Section 3.3;

 

  (b) a cash payment to the Eligible Director or his or her Beneficiary, as
applicable in an amount equal to the Fair Market Value of the Deferred Share
Units that are being redeemed as of the Entitlement Date applicable to such
Deferred Share Units, net of any applicable withholding taxes and other required
source deductions, or

 

  (c) a combination of Common Shares purchased by the Broker in accordance with
Section 3.3 and cash, with an aggregate value equal to the Fair Market Value of
the Deferred Share Units that are being redeemed as of the Entitlement Date
applicable to such Deferred Share Units after taking into account brokerage
commissions and other reasonable acquisition costs in respect of the Common
Shares and net of any applicable withholding taxes and other required source
deductions,

all as determined by the Committee. For greater certainty, no cash payments will
be made and no Common Shares will be purchased in respect of an Deferred Share
Units credited to an

 

- 9 -



--------------------------------------------------------------------------------

Eligible Director’s Account that have not vested in accordance with the terms of
the Plan and any applicable agreement under Section 2.3.2 on or before the
Eligible Director’s Termination Date.

 

3.3 Purchase of Shares on the Open Market

3.3.1    Where the Committee determines that all or a portion of an Eligible
Director’s Deferred Share Units will be redeemed for Common Shares such Common
Shares shall be purchased by the Broker on the Toronto Stock Exchange, NASDAQ or
any other stock exchange approved by the Committee.

3.3.2    The Corporation shall notify the Broker as to the number of whole
Common Shares to be purchased by the Broker on behalf of the Eligible Director
(or the Beneficiary of an Eligible Director) on the basis of one Common Share
for each Deferred Share Unit to be redeemed for Common Shares, subject to an
adjustment in the number of Common Shares on account of applicable taxes and
other source deductions in accordance with Section 4.11 and provided that the
number of Common Shares to be purchased will be rounded down to the nearest
whole number and no payment will be made in respect of any fractional Deferred
Share Units or Common Shares. As soon as practicable thereafter, the Broker
shall purchase on the applicable stock exchange the number of Common Shares
specified in the notice from the Corporation and shall advise the Eligible
Director, or the Eligible Director’s Beneficiary, as applicable, and the
Corporation of:

 

  i. the aggregate purchase price of the Common Shares;

 

  ii. the purchase price per share or, if the Common Shares were purchased at
different prices, the average purchase price (computed on a weighted average
basis) per share);

 

  iii. the amount of any related brokerage commission; and

 

  iv. the settlement date for the purchase of the Common Shares.

3.3.3    On the settlement date in respect of the Common Shares purchased
hereunder, upon payment of the aggregate purchase price and related brokerage
commission by the Corporation on behalf of the Eligible Director, the Broker
shall deliver to the Eligible Director, or to his designated representative, the
certificate representing the Common Shares purchased on behalf of such Eligible
Director or shall cause such Common Shares to be transferred electronically to
an account designated by such Eligible Director.

3.3.4    Upon designation of a Broker or at any time thereafter, the Corporation
may elect to provide the designated Broker with a letter agreement to be
executed by the Broker, the Eligible Director and the Corporation, setting
forth, inter alia:

 

  i.

the Broker’s agreement with being so designated, to acting for the Eligible
Director’s account in accordance with customary usage of the trade with a view
to obtaining the best share price for the

 

- 10 -



--------------------------------------------------------------------------------

  Eligible Director in respect of the Common Shares to be purchased for the
Eligible Director, and to delivering to the Eligible Director, or his or her
representative, the share certificate for, or to transferring electronically to
an account designated by the Eligible Director, the Common Shares purchased upon
receipt from the Corporation of payment of the aggregate purchase price and
related reasonable brokerage commission; and

 

  ii. the Corporation’s agreement to notify the Broker of the number of Common
Shares to be purchased and to pay the Aggregate Purchase Price and the related
reasonable brokerage commission,

provided, however, that none of the terms of such letter agreement shall have
the effect of making the Broker or deeming the Broker to be an affiliate of, or
not independent from, the Corporation for purposes of any applicable corporate,
securities requirement or under Stock Exchange Rules.

 

3.4 Payments in Cash Where No Market for Common Shares

In the event that at the time contemplated for the purchase of Common Shares or
payment in cash under Section 3.2 there is no public market for the Common
Shares the obligations of the Corporation or any Affiliate with respect to such
Eligible Director’s Deferred Share Units shall be met by a payment in cash in
such amount as is reasonably determined by the Committee to be equitable in the
circumstances based on the value of the Common Shares at the time of payment,
such determination to be final and binding for all purposes.

 

3.5 Extended Entitlement Date

In the event that the Committee is unable, by an Eligible Director’s Entitlement
Date, to compute the final value of the Deferred Share Units recorded in such
Eligible Director’s Account by reason of the fact that any data required in
order to compute the market value of a Share has not been made available to the
Committee and such delay is not caused by the Eligible Director, then the
Entitlement Date shall be the next following trading day on which such data is
made available to the Committee.

 

3.6 Limitation on Extension of Entitlement Date

Notwithstanding any other provision of the Plan, all amounts payable to, or in
respect of, an Eligible Director hereunder shall be paid on or before
December 31 of the calendar year commencing immediately after the Eligible
Director’s Termination Date.

 

- 11 -



--------------------------------------------------------------------------------

Section 4 General

 

4.1 Unfunded Plan

Unless otherwise determined by the Committee, the Plan shall be unfunded. To the
extent any individual holds any rights by virtue of an election under the Plan,
such rights (unless otherwise determined by the Committee) shall be no greater
than the rights of an unsecured general creditor of the Corporation.

 

4.2 Successors and Assigns

The Plan shall be binding on all successors and permitted assigns of the
Corporation and an Eligible Director, including without limitation, the estate
of such Eligible Director and the legal representative of such estate, or any
receiver or trustee in bankruptcy or representative of the Corporation’s or the
Eligible Director’s creditors.

 

4.3 Plan Amendment

4.3.1    The Board may amend the Plan as it deems necessary or appropriate, but
no such amendment shall, without the consent of the Eligible Director or unless
required by law, adversely affect the rights of an Eligible Director with
respect to any amount of Annual Remuneration in respect of which an Eligible
Director has then elected to receive Deferred Share Units or Deferred Share
Units which the Eligible Director has then been granted under the Plan.

4.3.2    Notwithstanding Section 4.3.1, any amendment of the Plan shall be such
that the Plan continuously meets the requirements of paragraph 6801(d) of the
regulations under the Income Tax Act (Canada) or any successor to such provision
and the requirements of Section 409A of the Code, as may apply to Eligible
Directors who are U.S. Taxpayers. For avoidance of doubt, and notwithstanding
Section 4.3.1, if any provision of the Plan contravenes any regulations or U.S.
Treasury guidance promulgated under Section 409A of the Code or would cause the
Deferred Share Units to be subject to the interest and penalties under
Section 409A of the Code, such provision of the Plan shall, to the extent that
it applies to U.S. Taxpayers, be modified, without the consent of any Eligible
Director, to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A of the
Code.

 

4.4 Plan Termination

The Board may terminate the Plan at any time but no such termination shall,
without the consent of the Eligible Director or unless required by law,
adversely affect the rights of an Eligible Director with respect to any amount
of Annual Remuneration in respect of which an Eligible Director has then elected
to receive Deferred Share Units or Deferred Share Units which the Eligible
Director has then been granted under the Plan. Notwithstanding the foregoing,
any termination of the Plan shall be such that the Plan continuously meets the
requirements of paragraph 6801(d) of the regulations under the Income Tax Act
(Canada) or any successor to

 

- 12 -



--------------------------------------------------------------------------------

such provision and the requirements of Section 409A of the Code as may apply to
Eligible Directors who are U.S. Taxpayers.

 

4.5 Applicable Trading Policies and Reporting Requirements

The Committee and each Eligible Director will ensure that all actions taken and
decisions made by the Committee or an Eligible Director, as the case may be,
pursuant to the Plan, comply with applicable securities regulations and policies
of the Corporation relating to insider trading and “black out” periods. All
Deferred Share Units shall be considered a “security” of the Corporation solely
for reporting purposes under the insider trading policy of the Corporation.

 

4.6 Currency

All payments and benefits under the Plan shall be determined and paid in the
lawful currency of the United States or Canada, as determined by the Committee.

 

4.7 Designation of Beneficiary

Subject to the requirements of Applicable Law, an Eligible Director may
designate in writing a person who is a dependant or relation of the Eligible
Director as a beneficiary to receive any benefits that are payable under the
Plan upon the death of such Eligible Director. The Eligible Director may,
subject to Applicable Law, change such designation from time to time. Such
designation or change shall be in the form of Schedule C. The initial
designation of each Eligible Director shall be executed and filed with the
Secretary of the Corporation within sixty (60) days following the Effective Date
of the Plan. Changes to such designation may be filed from time to time
thereafter.

 

4.8 Death of Eligible Director

In the event of an Eligible Director’s death, any and all Deferred Share Units
then credited to the Eligible Director’s Account shall become payable to the
Eligible Director’s Beneficiary in accordance with Section 3 and the date of
death shall be deemed to be the Termination Date.

 

4.9 Rights of Eligible Directors

4.9.1    Except as specifically set out in the Plan, no Eligible Director, or
any other person shall have any claim or right to any benefit in respect of
Deferred Share Units granted or Annual Remuneration payable pursuant to the
Plan.

4.9.2    Rights of Eligible Directors respecting Deferred Share Units and other
benefits under the Plan shall not be transferable or assignable other than by
will or the laws of descent and distribution.

4.9.3    The Plan shall not be construed as granting an Eligible Director a
right to be retained as a member of the Board or a claim or right to any future
grants of Deferred Share Units, future Annual Remuneration or other benefits
under the Plan.

 

- 13 -



--------------------------------------------------------------------------------

4.9.4    Under no circumstances shall Deferred Share Units be considered Common
Shares nor shall they entitle any Eligible Director or other person to exercise
voting rights or any other rights attaching to the ownership of Common Shares.

 

4.10 Compliance with Law

Any obligation of the Corporation pursuant to the terms of the Plan is subject
to compliance with Applicable Law. The Eligible Directors shall comply with
Applicable Law and furnish the Corporation with any and all information and
undertakings as may be required to ensure compliance therewith.

 

4.11 Withholding

For greater certainty, and without derogation from any rights the Corporation
may have with respect to the withholding of taxes, source deductions or other
amounts pursuant to Applicable Law, the Corporation shall be entitled to deduct
any amount of withholding taxes and other withholdings from any amount paid or
credited hereunder for purposes of compliance or intended compliance with
Applicable Law.

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE A

Deferred Share Unit Plan for Eligible Directors of

Open Text Corporation (the “Plan”)

ELECTION NOTICE

 

I. Election:

Subject to Part II of this Notice, for the period          to         , I hereby
elect to receive the following percentage of Annual Remuneration by way of
Deferred Share Units (“DSUs”):

 

    

Amount

 

  

Percentage in DSUs

 

  

Percentage in Cash*

 

Annual Remuneration

 

  

$

 

  

      %

 

  

      %

 

*cash payments will be made quarterly in arrears

 

II. Acknowledgement

I confirm and acknowledge that:

 

  1. I have received and reviewed a copy of the terms of the Plan and agree to
be bound by them.

 

  2. I will not be able to cause the Corporation or any Affiliate thereof to
redeem DSUs granted under the Plan until the date specified in the Plan
following my Termination Date.

 

  3. When DSUs credited to my account pursuant to this election are redeemed in
accordance with the terms of the Plan after my Termination Date, income tax and
other withholdings as required will arise at that time. Upon redemption of the
DSUs, the Corporation will make all appropriate withholdings as required by law
at that time.

 

  4. The value of DSUs are based on the value of the Common Shares of the
Corporation and therefore are not guaranteed.

 

  5. No funds will be set aside to guarantee the payment of DSUs. Future payment
of DSUs will remain an unfunded and unsecured liability recorded on the books of
the Corporation.

 

  6. This election is irrevocable.

 

  7. The foregoing is only a brief outline of certain key provisions of the
Plan. In the event of any discrepancy between the terms of the Plan and the
terms of this Election Notice, the terms of the Plan shall prevail. All
capitalized expressions used herein shall have the same meaning as in the Plan
unless otherwise defined herein.



--------------------------------------------------------------------------------

      Date     (Name of Eligible Director)           (Signature of Eligible
Director)

 

- 2 -



--------------------------------------------------------------------------------

Schedule B

Open Text Corporation Directors’ Deferred Share Unit Plan (the “Plan”)

DSU AWARD AGREEMENT

 

I. Agreement and Grant

This Agreement is entered into between Open Text Corporation (the “Corporation”)
and the director named below (the “Eligible Director”) pursuant to Section 2.3.2
of the Plan and confirms that effective •, 200     (the “Effective Date”)
             [number] Deferred Share Units (“DSUs”) have been granted by the
Corporation to the Eligible Director on the terms set out in this Agreement and
the Plan.

 

II. Vesting

All DSUs referred to in Part I above, together with any additional DSUs credited
to the Eligible Directors’ Account pursuant to Section 2.4 of the Plan in
respect of such DSUs shall vest on the date of the Corporation’s first Annual
General Meeting following the Effective Date. DSUs that fail to vest in
accordance with this Part II shall be forfeited without any payment or other
compensation therefor.

 

III. Acknowledgement

The Eligible Director confirms and acknowledges that:

 

  1. He/she has received and reviewed a copy of the terms of the Plan and this
Agreement and agrees to be bound by them.

 

  2. Only DSUs that vest in accordance with Part II above may be redeemed by the
Eligible Director or his/her Beneficiary.

 

  3. He/she will not be able to cause the Corporation or any Affiliate thereof
to redeem DSUs referred to in Part I above or any additional DSUs credited to
the Eligible Director’s Account pursuant to Section 2.4 of the Plan in respect
of such DSUs until the date specified in the Plan following his/her Termination
Date.

 

  4. When DSUs referred to in Part I above and additional DSUs credited to the
Eligible Director’s Account pursuant to this election are redeemed in accordance
with the terms of the Plan after he/she is no longer either a director or
employee of the Corporation or any Affiliate thereof, income tax and other
withholdings as required will arise at that time. Upon redemption of the DSUs,
the Corporation will make all appropriate withholdings as required by law at
that time.



--------------------------------------------------------------------------------

  5. The value of DSUs are based on the value of the common shares of the
Corporation and therefore are not guaranteed.

 

  6. No funds will be set aside to guarantee the payment of DSUs. Future payment
of DSUs will remain an unfunded liability recorded on the books of the
Corporation.

 

  7. In the event of any discrepancy between the terms of the Plan and the terms
of this Agreement, the terms of the Plan shall prevail. All capitalized
expressions used herein shall have the same meaning as in the Plan unless
otherwise specified herein.

IN WITNESS WHEREOF the Corporation and Eligible Director have executed this
Agreement as of the Effective Date.

 

By:       (Signature of Eligible Director)       (Name of Eligible Director)  
OPEN TEXT CORPORATION By:    

 

By:    

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE C

BENEFICIARY DESIGNATION

To:    Open Text Corporation

I,                     , being an Eligible Director in the Open Text Corporation
Directors’ Deferred Share Unit Plan (the “Plan”) hereby designate the following
person as my Beneficiary for purposes of the Plan:

 

Name of Beneficiary:     Address of Beneficiary:        

This designation revokes any previous beneficiary designation made by me under
the Plan. Under the terms of the Plan, I reserve the right to revoke this
designation and to designate another person as my Beneficiary.

 

Date:       Name:       (please print) Signature:      

 

- 3 -